Citation Nr: 1226971	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 2, 2007, for the award of eligibility to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran had active duty service from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, Puerto Rico, which granted basic eligibility to Dependents' Educational Assistance, effective from March 2, 2007.  

In correspondence in June 2009, the Veteran's fiduciary withdrew her request for a Board hearing.

In a rating decision in July 2010, the RO determined that the Veteran was competent for VA purposes.  The Board has therefore styled the matter as a direct appeal by the Veteran, rather than as an appeal by a fiduciary on behalf of the Veteran.

In correspondence dated in January 2008, the Veteran's daughter filed a notice of disagreement with regard to a December 2007 denial of her claim for Dependents' Educational Assistance under Chapter 35.  This constitutes a separate appeal and will be addressed in a separate Board decision.


FINDING OF FACT

The Veteran is shown to be permanently and totally disabled due to his PTSD on May 3, 1984; the date on which he was awarded a 100 percent rating for that disability.






CONCLUSION OF LAW

The criteria for an effective date of May 3, 1984, for the award of eligibility to DEA benefits pursuant to 38 U.S.C.A. Chapter 35 have been met.  38 U.S.C.A. §§ 3501, 5113 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  

In this case, the Board is granting the Veteran's appeal for an effective date of May 3, 1984, for the award of eligibility to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.  Accordingly, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and need not be further discussed.  

Analysis

In May 1984 the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD), which was denied by the RO.  The Veteran appealed the denial of his claim for service connection.

In a decision in September 1993, the Board granted service connection for PTSD.  
In a rating decision April 1994 rating decision the RO effectuated the Board's decision with a rating of 30 percent effective May 3, 1984.  The Veteran appealed the assigned rating.  

In a decision in March 2007, the Board assigned a 100 percent rating, throughout the appeal period, for the Veteran's service-connected PTSD; and in March 2007 rating decision the RO effectuated the Board's decision by assigning a 100 percent rating for the Veteran's PTSD effective May 3, 1984; the date of the Veteran's claim for service connection.  The RO also granted basic entitlement to Dependents' Educational Assistance, effective March 2, 2007; the date of the Board's decision.  The Veteran has appealed, seeking an effective date of May 3, 1984, for the grant of Dependents' Educational Assistance.  

Except as otherwise provided, the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. 5110(a)); 38 C.F.R. § 3.400 (b)(2).   

Effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113. 

In this case, the date on which the Veteran had a permanent and total service-connected disability would be the date of his 100 percent rating for his service-connected PTSD; namely May 3, 1984.  Thus, the Board assigns basic eligibility for DEA benefits as of that date.  Id.


ORDER

An effective date of May 3, 1984, for the award of eligibility to DEA benefits under 38 U.S.C.A. Chapter 35, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


